Citation Nr: 9902082	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  98-06 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1  Entitlement to service connection for the cause of the 
veterans death.  

2.  Entitlement to Dependents Educational Assistance under 
38 U.S.C., Chapter 35.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel



INTRODUCTION

The appellant is the widow of the veteran, who died on 
May [redacted], 1997.  The veteran served honorably on 
active duty in the U.S. Army from January 1973 to 
January 1976.  

This appeal arises before the Board of Veterans Appeals 
(Board) from an October 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for the cause of the veterans death and entitlement 
to benefits under 38 U.S.C., Chapter 35 was also denied.  
According to the February 1998 statement of the case, the RO 
denied the appellants claim based on evidence showing  that 
the cause of the veterans death was cocaine addiction.   

Following certification of the claims on appeal, the 
appellant submitted additional pertinent evidence which was 
received at the Board prior to the adjudication of her 
claims.  She requested that the veterans file be returned to 
the RO so that this additional evidence could be considered 
in conjunction with her claims.  The Board has determined 
that returning these claims to the RO would cause unnecessary 
delay, as the decisions rendered herein are fully favorable.  
As such, the Boards review of the additional evidence in the 
first instance has not resulted in prejudice to the 
appellant.  









FINDINGS OF FACT

1.  The veteran was diagnosed with insulin dependent diabetes 
mellitus at the age of 23, during his period of active 
service.  Service connection was granted for diabetes in 
1976, and an evaluation of 40 percent disabling was in effect 
for diabetes at the time of his death. 

2.  Pursuant to a rating action of June 1994, service 
connection was granted for renal insufficiency as secondary 
to service-connected diabetes mellitus.  At the time of 
death, the veteran required regular treatment with 
hemodialysis for end-stage chronic renal failure, which was 
evaluated with a permanent and total (100 percent) 
evaluation.  

3.  The veteran died at the Gainesville VAMC on May [redacted], 
1997.  The final death certificate, which was certified by the 
veterans attending VA physician, lists the immediate cause 
of death as aspiration pneumonia, with chronic renal disease 
and diabetes listed as conditions which contributed to the 
veterans death.  

4.  The prosecuting autopsy physician and two VA physician 
reviewers have indicated that the veterans death was 
primarily caused by aspiration pneumonia due to cocaine 
abuse/addiction, to include an opinion that that there is no 
substantial evidence that the veterans service-connected 
renal failure hastened or materially contributed to his 
death.  

5.  In the opinion of the veterans attending VA physician, 
who treated the veteran during his terminal hospital 
admission and who was at the veterans bedside at the time of 
death, the veterans death was not solely due to cocaine 
addiction and the primary cause of death was most likely his 
other chronic diseases, to include cardiac disease, renal 
disease, peripheral vascular disease, and insulin dependent 
diabetes.  

6.  The available medical evidence is in relative equipoise 
as to whether a disability of service origin either caused or 
substantially or materially contributed to cause the 
veterans death.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in favor of the 
appellant, a disability of service origin either caused or 
contributed substantially and materially to cause the 
veterans death.  U.S.C.A. § 1310 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.102, 3.312 (1998).

2.  The criteria for entitlement to Dependents Educational 
Assistance, under the provisions of 38 U.S.C. Chapter 35, are 
met.  38 U.S.C.A. §§ 3501, 3510, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.807 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that her 
claims are well grounded.  VA has a duty to assist the 
veteran to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The appellant has not alleged, and the 
record does not indicate, the need to obtain any pertinent 
records which have not already associated with the claims 
folder.  Thus, the Board finds that VAs duty to assist the 
appellant has been satisfied.






Medical History and Background

Service medical records show that in August 1975, the veteran 
was admitted to the hospital in diabetic ketoacidosis of 
moderate severity.  The hospital reports show a diagnoses of 
insulin dependent diabetes mellitus, and the veteran was 
subsequently processed for medical discharge due to this 
disability.  At the time of this diagnosis, the veteran was 
23 years old.  

Pursuant to a rating action of February 1976, service 
connection was granted for diabetes mellitus.  

VA outpatient treatment and hospital records, dated in the 
1970s and 1980s, show that the veteran was followed for 
complications associated with his diabetes, to include 
problems associated with his non-compliance with insulin 
usage and diet restrictions.  These reports also indicate 
that in 1980, he was sentenced to prison for one year for 
assaulting a police officer.  Subsequent records show that he 
was a chronic cocaine and IV drug abuser, for which he 
underwent VA treatment and detoxification, and that he was 
charged with additional legal violations including sale and 
possession of crack and driving on a suspended license.  

Between December 28, 1990, and January 24, 1991,  the veteran 
was hospitalized with an Axis I diagnosis of cocaine 
dependence, and the hospital report shows that his past 
medical history was positive for diabetes, coronary artery 
disease, and mitral valve prolapse.  

An April 1992 hospital report shows the following diagnoses:  
diabetic foot ulcer of the left great toe; insulin dependent 
diabetes mellitus; chronic renal insufficiency presumed 
secondary to diabetic nephropathy; proteinuria; and 
hypertension.  The report notes that the veteran had recently 
been released from prison.  

VA outpatient treatment records, dated in 1992 and 1993, show 
that the veteran was followed for renal problems which were 
secondary to diabetic nephropathy.  

The report of a January 1994 VA examination shows the 
following impressions;  1.  longstanding insulin dependent 
diabetes mellitus, with associated diabetic retinopathy and 
diabetic nephropathy; 2 history of longstanding hypertension; 
3.  coronary artery disease, currently asymptomatic, but with 
known silent ischemia; and 4.  mild urinary retention 
syndrome.  

A March 1994 hospital report shows that the veteran had been 
admitted for treatment of episodic upper and lower extremity 
numbness and tingling.  Following examination on admission, 
it was the impression of the veterans attending physicians 
that he had a probable cortical ischemia secondary to 
vascular insufficiency due to diabetic autonomic neuropathy.  
The hospital summary shows a final diagnosis of multiple 
syncopal episodes secondary to orthostatic hypertension.  It 
was noted that the most probable cause of orthostatic 
hypertension was his blood pressure medications and autonomic 
neuropathy secondary to diabetes mellitus.  

Pursuant to a rating action of June 1994, service connection 
was granted for renal 
insufficiency as secondary to service-connected diabetes 
mellitus.  

In April 1995, the veteran underwent VA examinations for 
heart problems, diabetes, and brain injuries/diseases.  The 
report of the diabetes mellitus examination shows that the 
veteran was an insulin dependent diabetic with a complicated 
course of many of the sequela of diabetes to include 
peripheral vascular disease, a cardiovascular accident, 
myocardial infarctions, and severe renal insufficiency that 
had made him hemodialysis dependent.  The arteries/veins 
examination report shows an impression that the veteran 
demonstrated signs and symptoms of diabetic peripheral 
neuropathy, and he had no evidence of lower extremity 
arterial insufficiency.  

The report of the April 1995 VA brain injuries/diseases 
examination shows an impression of status post left cortical 
stroke in the middle cerebral artery distribution (1994), 
with residual right upper extremity and right facial weakness 
with resolution of anomic aphasia.  It was noted that the 
stroke was almost for certain related to his insulin 
dependent diabetes given the veterans young age.  

The appellant and the veteran were married on June 3, 1995.  

Pursuant to a rating action of July 1995, an increased 
evaluation of 100 percent disabling was granted for renal 
insufficiency, requiring hemodialysis, secondary to service-
connected diabetes mellitus.  The rating decision indicates 
that basic eligibility under 38 U.S.C. Chapter 35 was 
established from January 17, 1995.  As no future examinations 
were planned, it appears that the assignment of a 100 percent 
rating was permanent in nature.  

Outpatient treatment reports, dated in 1995, show that the 
veteran was seen for treatment of renal insufficiency and 
vascular problems, to include swelling of the right and left 
arm, status post AV shunt placement.  

An August 1995 hospital report shows that the veteran 
underwent removal of a left forearm arteriovenous graft with 
vein patch to the brachial artery by vascular surgery, along 
with placement of a right internal jugular Tessio catheter.  

A December 1995 VA hospital report shows that the veteran 
presented for evaluation of right arm swelling.  The report 
shows the following diagnoses:  bacteremia; cerebrovascular 
disease status post PICA syndrome; hypertension; end-stage 
renal disease, on chronic hemodialysis; and occluded 
subclavian vein secondary to clotted Tessio catheter, 
resolved.  

An April 1996 hospital report shows a discharge diagnosis of 
status post right arteriovenous shunt with venous outflow 
obstruction.  A May 1996 hospital report shows that the 
veteran underwent a right groin arteriovenous fistula 
formation with Gore-Tex graft.  

An October 1996 VA hospital report shows that the veteran was 
admitted for treatment of right upper quadrant pain, with 
shortness of breath, nausea, and vomiting with food intake.  
At this time, it was felt that his cocaine use on top of a 
history of Hepatitis C led to hepatotoxicity, and a 
toxicology screen performed at this time was positive for 
cocaine.  A December 1996 hospital report shows that the 
veteran was admitted for treatment of a presumed AV fistular 
infection.  He was hemodynamically stable and admitted to 
continued cocaine abuse with last use of cocaine 
approximately two days prior to admission.  He left against 
medical advise AMA on the second day of admission.  

A February 1997 hospital report shows that the veteran was 
admitted for treatment of a block in his left thigh AV shunt, 
following complaints of not feeling thrill after undergoing 
hemodialysis the day before.  He underwent an attempted 
urokinase of the AV shunt, a left upper thigh AV shunt 
thrombectomy, and a left upper thigh sonogram at this time.  
A March 1997 hospital report shows that the veteran sought 
emergency treatment for complaints of shortness of breath, 
substernal chest pain, and complaints that he had too much 
fluid.  On consultation with cardiology, it was recommended 
that heart catheterization be performed, however, he refused 
and the risks associated with not having the catheterization 
were explained.  He was discharged home as he was extremely 
against the heart catheterization and was non-compliant with 
treatment.  

The final hospital summary, which is dated May 1997, shows 
that the veteran was hospitalized from April 23, 1997 until 
his death on May [redacted].  The veteran had presented for 
treatment of peripheral vascular disease and tissue loss, to 
include a necrotic left great toe.  

While in the hospital, he continued on dialysis and a 
dialysate, taken in April 1997, was positive for cocaine.  An 
arteriogram revealed tibial disease with an open popliteal 
and superior femoral artery.  On April 30, 1997, he underwent 
a left BK/popliteal with an anterior tibial bypass revision, 
saphenous graft, and left great toe disarticulation.  
Following the surgery, he was transferred to ICU and then to 
the floor.  On May 1, 1997, he was found unresponsive without 
a pulse.  He began to have emesis during CPR, and he was 
transferred to ICU with sinus tachycardia.  

He was said to have a coma scale of 3 in the ICU the day 
after the cardiac arrest.  After consulting with the family, 
it was decided to make the veteran DNR (do no resuscitate).  
He had hemodynamic support withdrawal and was pronounced dead 
on May [redacted], 1997.  A toxicology screen on blood drawn 
at the time of the arrest was positive for cocaine.  Additional 
records indicated that the veterans family was present at 
his bedside immediately at the time of death.  

The diagnoses at the time of the veterans death were 
peripheral vascular disease and aspiration pneumonia with 
multi-system organ failure resulting in death.  

The final death certificate (which was initially incomplete 
pending autopsy) shows that the veteran died at the VA 
Medical Center in Gainesville, Florida, on May [redacted], 1997.  The 
immediate cause (final cause or condition resulting in death) 
is listed as aspiration pneumonia.  The death certificate 
also lists chronic renal failure and diabetes under the 
heading other significant conditions contributing to death 
but not resulting in the underlying cause given in Part I.  
The certifying physician, Timothy C. Flynn, M.D., indicated 
that the autopsy findings were used to complete the cause of 
death.  

The record includes the clinical autopsy summary and 
prosecutors discussion which provides additional details 
regarding the terminal event.  According to this report, on 
May 1, 1997, the veteran was found somnolent and had vomited.  
Since it was believed that he had vomited from a self-
administered overdose of cocaine, blood was drawn and it was 
subsequently reported that the blood was positive for 
cocaine.  Later that evening, he was found in ventricular 
fibrillation which was successfully cardioverted.  On May 2, 
1997, he again went into asystole and died on May [redacted], 1997.  

The examiner indicated that at autopsy, several findings were 
consistent with the veterans known clinical history.  
Autopsy confirmed that the veteran had aspirated two days 
prior to death, since foreign particulate material was 
observed within the lung consistent with the digestive food.  
In addition, at autopsy, his kidneys were found to be end 
stage with extensive scarred glomeruli consistent with a 
diabetic etiology.  The examiner suggested that these 
findings were consistent with the veterans history as a 
known diabetic and a 3 year history of renal failure.  It was 
noted that the findings of concentric left ventricular 
hypertrophy with production of cardiomegaly of 700 grams was 
a morphologic manifestation of his known hypertension.  

His heart showed evidence of prior myocardial injury and 
critical coronary artery narrowing by atherosclerosis with 75 
percent occlusion of the left anterior descending artery.  
The examiner indicated that the clinical suspicion that 
cocaine overdose led to aspiration pneumonia seemed to be 
confirmed by positive blood cocaine at the time of the 
incident and by the autopsy finding of aspiration pneumonia.  

Additionally, the report notes that the unexpected finding of 
contraction band necrosis in the interventricular septum also 
may be related to cocaine usage.  As cocaine is known to 
produce contraction band necrosis and cardiac arrhythmias, 
both events in this veteran may be cocaine related.  

In conclusion, the examiner stated that the terminal events 
in this veteran were aspiration pneumonia, pulmonary edema, 
cardiac arrhythmias, and contraction band necrosis in the 
interventricular septum.  It was further stated that all of 
these events are observed in cocaine addicts, and the 
confirmed presence of cocaine in the blood and renal 
dialysate provide evidence that his death was related to 
cocaine addiction.  

In conjunction with the appellants claim, her accredited 
representative requested that the RO obtain a medical opinion 
to determine if the veterans death could have resulted from 
factors other his cocaine addiction.  It was also requested 
that the medical authority be asked to provide an opinion as 
to whether the veterans service-connected chronic renal 
failure hastened or materially contributed to his death.  As 
a result, the veterans claims folder (to include medical 
records) was made available for a special chart review by two 
VA physicians at the Gainesville VAMC.  These physiciansI. 
David Weiner, M.D., and Camilo Martin, M.D., were apparently 
unfamiliar with the veteran and his history at the time that 
the review was conducted.  

In a memorandum dated June 24, 1998, Dr. Weiner stated that 
on review of the veterans records, he found no substantial 
evidence that the veterans service-connected chronic renal 
failure hastened or materially contributed to his death.  
According to Dr. Weiner, renal failure does not hasten or 
lead to aspiration pneumonia, which was the primary cause of 
the veterans death; nor would renal failure render a person 
materially less capable of resisting the effects of 
overwhelming aspiration pneumonia, as occurred in this 
veteran.  Dr. Weiner referred to the veterans frequent use 
of illegal drugs, which was documented on the current 
admission, and it was noted that illegal drug use may have 
predisposed the veteran to develop aspiration pneumonia in 
several ways (by decreasing his sensorium and decreasing his 
sensitivity to the narcotic analgesia he was receiving for 
pain control, thereby requiring increased morphine for pain 
control and increasing the potential for decreased mental 
function), leading to an increased risk of aspiration 
pneumonia.    

In addition, Dr. Weiner stated that diabetic gastroparesis, a 
common complication of diabetes, predisposes people to 
aspiration pneumonia.  The memo also indicates that 
arteriosclerotic peripheral vascular disease (ASPVD) may have 
indirectly contributed to the veterans death, as this 
condition required his admission for an operative procedure, 
and diabetes mellitus is a common risk factor for ASPVD, 
particularly in the presence of poor glucose control.  This 
report indicates that renal failure may increase the risk of 
diabetics to develop ASPVD, and whether co-existing renal 
failure independent increased the risk of ASPVD or is solely 
an indicator of worse glucose or blood pressure control which 
cause both renal failure and ASPVD) is unknown.  Finally, Dr. 
Weiner noted that the veteran was routinely non-compliant 
with the dietary and medical treatment of his chronic renal 
failure, hypertension, and diabetes, which increased his risk 
for complications due to these conditions, as well as 
increasing the risk for ASPVD.  

In a July 14, 1998 memorandum (to the Chief of Staff thru the 
Chief of Psychiatry Services), Dr. Martin stated that the 
clinical and anatomo-pathological information reviewed 
provides evidence probably consistent with a cocaine mediated 
clinical event.  Dr. Martin noted that he had reviewed the 
record to determine the role played by cocaine in the 
veterans death, and that the portions of the medical record 
reviewed included:  an autopsy report, clinical summary, 
prosecutors discussion, and neuropathology report.  

Dr. Martin indicated that the reported evidence was 
consistent with a cocaine induced event due to 1. the changes 
in the myocardium:  contraction band necrosis, fibrosis, 
acute infiltrates and ventricular hypertrophy; 2. conduction 
disturbance; ventricular fibrillation;  3.  pulmonary 
parenchymal disorder:  edema;  4.  peripheral vascular 
disorder: hypertension; and 5.  history of and current 
cocaine abuse:  presence of cocaine in blood at the time of 
death.  The report notes that hypertension could have been a 
separate co-existing disorder, but chronic use of cocaine is 
characterized by a similar clinico-pathological picture.  It 
was also noted that conduction disturbances have been 
reported with low levels of circulating cocaine probably 
triggered by ischemia, especially in individuals with pre-
existing cardiovascular conditions.  

According to Dr. Martin, although difficult to explain, 
cocaine has been associated with pulmonary edema and other 
pulmonary parenchymal disorders; and furthermore, the 
presence of any levels of cocaine in blood could precipitate 
an episode of sudden death.  Finally, Dr. Martin indicated 
that while chronic diabetes could be a plausible explanation 
for the renal, vascular, and neurological changes, it was 
unlikely that such specific findings like contraction band 
necrosis, local infiltrates, and cardiomegaly associated with 
cocaine levels in the blood could be associated with this 
condition.  

In a letter to one of her Congressmen, dated 1998, the 
appellant argued that while hospitalized just prior to his 
death, the veteran was administered morphine drip.  It was 
her contention that this administration of morphine (to a 
person known to be taking cocaine) was a lethal combination 
which she believes caused the vomiting and ventricular 
fibrillation which caused the veteran to die.  

The record includes a September 1998 memorandum from Timothy 
C. Flynn, M.D., the System Chief for Surgical Services, to 
the System Chief of Staff of the Gainesville VAMC.  Dr. Flynn 
indicated that he had read the letter that the appellant had 
sent to a variety of people, and he recalled that he spent a 
considerable amount of time with the appellant at the 
veterans bedside prior to his death.  

With regard to her question as to why the veteran was given 
morphine, Dr. Flynn indicated that the veteran had complained 
bitterly of pain following his surgery.  As he was held in 
the SICU in a monitored situation, it was felt that an 
attempt to relieve his pain could be made.  Following the 
veterans transfer from ICU to the floor, the veteran was 
observed to be somewhat obtunded, at which time Dr. Flynn 
cautioned the housestaff to be sure that he was not 
oversedated.  Dr. Flynn did not feel that there was much 
chance for the veteran to gain access to contraband drugs at 
this time, as he was in a bed on the floor and was not 
particularly mobile.  Later that night, he vomited and 
aspirated and Dr. Flynn was notified by phone.  A drug 
screen, taken at this time, was positive for cocaine.  After 
his resuscitation, the veteran never really regained 
consciousness and was declared a DNR.  

Dr. Flynn noted that the appellant argued extensively that 
the veteran had cardiac disease, which was entirely true.  
Dr. Flynns additional statements included his feeling that 
the appellant makes a good point that the veterans death is 
secondary to a combination of his cardiac disease, pulmonary 
disease, diabetes, and chronic renal failure.  According to 
Dr. Flynn, the aspiration and the possible contribution of 
cocaine to that was not entirely clear, and he would agree 
that cocaine was not the sole cause of the veterans death.  
See Memorandum dated September 14, 1998, at 1.

Dr. Flynn went on to note that the veteran had cardiac, 
renal, peripheral vascular disease and insulin dependent 
diabetes, and his statement includes the following:

It is still my feeling that this 
gentleman died from his aspiration 
pneumonia compounded by his chronic renal 
failure and diabetes and cardiac disease.  
I am not 100 percent clear as to what 
role the cocaine may have played, but 
believe that the primary cause of death 
was not the cocaine, but all of the other 
chronic diseases that he had and were 
well documented.  Id, at 2.  

Dr. Flynns opinions and comments were reiterated in an 
October 1998 letter to the appellant from the VA physician 
who was System Director at the Gainesville VAMC.   





Analysis

The appellant contends that the veteran died as a result of 
his service-connected disabilities, to specifically include 
chronic renal failure and diabetes.  She has indicated that 
although the veteran was a substance abuser, his diabetes had 
been in the end stage for the past year and he would have 
died of that condition regardless of the substance abuse 
problem.  She has claimed that the veterans medical records 
show continuous treatment for diabetes and indications of a 
very short life expectancy due to the service-connected 
diabetes and related problems.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of the veterans death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a) (1998).  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b) (1998).  

Contributory cause of death is inherently one not related to 
the primary cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(c) (1998).  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 3.312 
(c)(3) (1998).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that service-connected condition 
was of such severity as to have a material influence in 
accelerating death.  In this situation, however, it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (1998). 

Upon careful review of the claims folder, the Board has 
concluded that service connection is warranted for the cause 
of the veterans death.  In the Boards view, the balance of 
the evidence available for review is in apparent equipoise, 
and therefore, the reasonable doubt arising therewith must be 
resolved in the appellants favor.  See 38 C.F.R. § 3.102 
(1998).  Specifically, the evidence of record presents a 
difference of medical opinion as to the most probable cause 
of the veterans death.  The prosecuting autopsy physician 
and two VA physicians (on review of the evidence in the 
veterans chart) have indicated that the primary cause of the 
veterans death was aspiration pneumonia probably due to 
cocaine overdose/addiction.  

In opposition to the opinions of these physicians is the 
opinion of Dr. Flynn, the Chief of Surgical Services at 
Gainesville VAMC, who was the veterans attending physician 
at the time of death.  Dr. Flynn spent considerable time at 
the veterans bedside with his family, and was responsible 
for the veterans care at the time of the vascular surgery 
which was performed just prior to death.  It is Dr. Flynns 
opinion that the primary cause of death was not the cocaine, 
but most likely all of the other chronic diseases which were 
well-documented.  Dr. Flynn has also expressed his opinion 
that the veterans death is secondary to a combination of his 
cardiac disease, pulmonary disease, diabetes, and chronic 
renal failure.  In Dr. Flynns view, cocaine was not the sole 
cause of the veterans death.  Dr. Flynn also certified the 
final death certificate, which shows chronic renal failure 
and diabetes as other significant conditions which 
contributed to death.  

The Board has afforded a significant amount of evidentiary 
weight to the opinion of Dr. Flynn, who was familiar with the 
veteran, his treatment history, and the grave diseases that 
had been threatening the veterans life immediately prior to 
the terminal event.  In making their opinions, the autopsy 
prosecutor and the VA physician-reviewers relied heavily on 
documentation which was compiled at the time of death, while 
Dr. Flynn had the benefit of contemporaneous contact with the 
veteran as his attending physician during the terminal period 
of VA hospitalization.  

The Board notes that according to the pertinent regulations, 
a grant of service connection for the cause of the veterans 
death does not require that the service-connected disability 
be the primary cause of death.  Rather, a favorable decision 
may also be rendered where a service-connected disability 
contributed substantially or materially to cause death; 
combined to cause death; or aided or lent assistance to the 
production of death.  For service-connected disabilities such 
as the veterans chronic renal failure (which affects the 
active processes of vital organs and which was rated as 100 
percent disabling at the time of death) debilitation may be 
assumed and the Board is required to carefully consider the 
service-connected disease as a contributory cause of death, 
together with his other service-connected diseases rated at 
60 percent or more.  

Therefore, in rendering a favorable decision in this case, 
the Board has also taken into consideration the fact that for 
many years prior to his death, the veteran suffered from 
severely debilitating disorders of the renal, vascular, and 
endocrine systems, to include active processes affecting 
vital organs, at least one of which such service-connected 
disabilities was rated as 100 percent, or totally disabling, 
at the time of death.  

The evidence demonstrates a long history of insulin dependent 
diabetes mellitus (diagnosed at the age of 23) with 
associated complications including diabetic nephropathy and 
neuropathy; renal failure, for which hemodialysis was 
required; coronary artery disease, hypertension, and venous 
insufficiency; as well as a history of vascular accidents.  
The Board observes that although the evidence suggests an 
etiological relationship between all of these disorders and 
the veterans service-connected diabetes mellitus, the RO had 
rated myocardial infarction and stroke as nonservice-
connected disabilities.  

Finally, it appears that the appellants claim was denied 
based on the probability that the veterans death was related 
to cocaine addiction as opposed to his service-connected 
diseases and disabilities.  The Board notes that a denial 
based on a probability is not sustainable; and conversely, a 
claim must be allowed where the evidence demonstrates a 
probability (as in this case) that the veterans death was 
service-related.  

In sum, the Board finds that the record includes a 
complicated body of evidence (to include the opinion of the 
VA attending physician, the notation on the death certificate 
as to the contributory nature of diabetes and chronic renal 
failure, and the permanent and total disability evaluation 
which was effective for renal insufficiency at the time of 
the veterans death) which serves to balance (or render in 
equipoise) the available evidence of record regarding the 
issue of whether the veterans death was impacted by a 
service-connected disability.  

Accordingly, the Board has utilized 38 C.F.R. § 3.102 to 
resolve the benefit of the doubt in the appellants favor, 
thereby warranting a grant of service connection for the 
cause of the veterans death.  


Entitlement to Dependents Educational benefits under the 
provisions of 38 U.S.C. Chapter 35

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35 (see § 21.3020), the child, spouse or 
surviving spouse of a veteran will have basic eligibility if 
certain conditions are met, including, as pertinent to this 
appeal, a permanent total service-connected disability was in 
existence at the date of the veteran's death, or the veteran 
died as a result of a service-connected disability.  38 
C.F.R. § 3.807(a) (1998). 

Having found that the veteran died a service-connected death, 
the Board finds that entitlement to dependents educational 
assistance under 38 U.S.C. Chapter 35 is warranted, as 
provided by 38 C.F.R. § 3.807(a) (1998).  The Board also 
notes that a permanent total service-connected disability 
(renal insufficiency) was in existence at the date of the 
veterans death.  Accordingly, the criteria for eligibility 
for dependents educational assistance under 38 U.S.C. Chapter 
35 have been met, and the appellants claim is granted.  










ORDER

Service connection is granted for the cause of the veterans 
death.  

Entitlement to Dependents Educational Assistance under 38 
U.S.C., Chapter 35 is granted.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
